77 F.3d 462
Martin Harris, Jesse Kithcart, Dennis Carter, Morris Days,Evelyn Lingham, Esdras Fowler, Michael Gravesv.City of Philadelphia, Rev. Albert F. Campbell, RositaSaez-Achilla, M. Mark Mendel, Hon. Paul M. Chalfin, MamieFaines, Members of Board of Trustees of Philadelphia PrisonSystem, Frank Hall, Commissioner of Philadelphia Prison,Earl Hatcher, Warden of Holmesburg Prison, WilhelminaSpeach, Warden of Detention Center, Thomas A. Shields,Warden of House of Correction,
NOS. 95-1534, 95-1550
United States Court of Appeals,Third Circuit.
Jan 30, 1996

Appeal From:  E.D.Pa, No. 82-01847,
Shapiro, J.

APPEALED

1
DISMISSED.